Jason M. Drangel (JD 7204)
jdrangel@ipcounselors.com
Ashly E, Sands (AS 7715)
asands(@ipcounselors.com
Brieanne Scully (BS 3711)
bscully@ipcounselors.com
Danielle 8. Yamali (DY 4228)
dfutterman@ipcounselors.com
EPSTEIN DRANGEL LLP
60 East 42™ Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-5391
Attorneys for Plaintiff

Kelly Toys Holdings, LIC

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

KELLY TOYS HOLDINGS, LLC,
Plaintiff
v.

27955068 STORE, AURORAOS STORE, CC GO
STORE, CHILDREN AND BABY HOUSE STORE,
CJB1141434122 STORE, DAZZLING COSMETIC
STORE, DONGGUAN AI CHENG TOYS CO., LTD.,
DONGGUAN NUOYI TOYS CO., LTD., DREAMER
TOY(DROP SHIPPING) STORE, FREE MARKET
CO., LTD, FUNFUN TOY STORE, GLORILIFE
INDUSTRIES (SHENZHEN) LIMITED,
GOGOMYLITTLEBABY STORE, GOODLUCK
BABY STORE, GUANGZHOU HAPPY ISLAND
TOYS CO., LTD., HAH STORE, HEITAN STORE,
HOTSALE BAGS STORE, JINHUA DARREN
TRADING CO., LTD., MIMI DAI MOMMY BABY
STORE, MIRICAL KIDS TOY STORE, MY
STYLISH PREGNANT BABY TOY STORE,
NANTONG GELAS IMPORT & EXPORT CO.,
LTD., NINGBO BEEJAY TRADING CO., LTD.,
PUHANG MSM ART AND CRAFTS FACTORY,
QINGDAO QUNZE TOYS CO., LTD., SEVENU
STORE, SHENZHEN DIHAO TECHNOLOGY CO.,

 

 

21-cv-3081 (DLC)

{PROPOSED}
- PRELIMINARY
INJUNCTION ORDER

 
 

LTD., SHENZHEN DINGLANG TECHNOLOGY
CO., LTD., SHENZHEN NEWSTAR ELECTRONIC
TECHNOLOGY CO., LTD, SHENZHEN TUOYI
ELECTRONIC COMMERCE CO., LTD.,
SHENZHEN XINYUETANG TOYS GIFT CO,,
LTD., SHJIAZHUANG QUNZE TRADING CO.,
LTD., SHOP342746 STORE, SHOP5382088 STORE,
SHOP5517084 STORE, SHOP5881993 STORE,
SHOP910355034 STORE, SHOP910547161 STORE,
SHOP911064054 STORE, SHOP911231053 STORE,
SHOP91 1443018 STORE, SHOP911529023 STORE,
SNOWSHINF4 STORE, TOY SHOP STORE,
XIAOMI-SHENZHEN STORE, XIAOXIAN RUIYI
COMMERCIAL TRADE CO., LIMITED,
YANGZHOU AIXINI INTERNATIONAL TRADE
IMPORT AND EXPORT CO., LTD., YANGZHOU
CREATIVE TOYS AND GIFTS CO. LTD.,
YANGZHOU DIXIN TOYS CO. LTD.
YANGZHOU DULALA CRAFTS LTD.,
YANGZHOU GUAN YUE HOUSEWARE CO.,
LTD., YANGZHOU HOME KA CRAFTS LTD.,
YANGZHOU MISSYOU ARTS & CRAFTS CO.,
LTD., YANGZHOU AINGLING CHEN
ELECTRONIC COMMERCE CO., LTD.,
YANGZHOU XINGNANCHEN ELECTRONIC
COMMERCE CO., LTD., YIWU DOLPHINESHOW
TRADING CO., LTD., YTWU YUEYING TRADING
LTD. and YIZHENG LIUJI TOWN XINCHEN TOY
FACTORY,

Defendants

 

 

 
GLOSSARY

 

Plaintiff or Kelly Toys

Kelly Toys Holdings, LLC

 

Defendants

27955068 Store, Aurora09 Store, CC GO Store,
Children and Baby House Store, cjb1141434122 Store,
Dazzling Cosmetic Store, Dongguan Ai Cheng Toys
Co., Ltd, Dongguan NuoYi Toys Co. Ltd,
DREAMER TOY(drop shipping) Store, Free Market
Co., Ltd, FunFun Toy Store, Glorilife Industries
(Shenzhen) Limited, Gogomylittlebaby Store,
goodluck baby Store, Guangzhou Happy Island Toys

‘| Co., Ltd.; Hah Store, Heitan Store, Hotsale Bags Store,

Jinhua Darren Trading Co., Ltd., Mimi Dai Mommy
Baby Store, Mirical Kids Toy Store, My Stylish
Pregnant Baby Toy Store, Nantong Gelas Import &
Export Co., Ltd., Ningbo Beejay Trading Co., Ltd.,
Pujiang MSM Art And Crafts Factory, Qingdao Qunze
Toys Co., Ltd. SevenU Store, Shenzhen Dihao
Technology Co., Ltd., Shenzhen Dinglang Technology
Co., Ltd., Shenzhen Newstar Electronic Technology
Co., Ltd., Shenzhen Tuoyi Electronic Commerce Co.,
Ltd., Shenzhen Xinyuetang Toys Gift Co., Ltd.,
Shijiazhuang Qunze Trading Co., Ltd., Shop342746
Store, Shop5382088 Store, Shop5517084 Store,
Shop5881993 Store, Shop910355034 — Store,
Shop910547161 Store, Shop911064054 — Store,
Shop911231053 Store, Shop911443018 — Store,
Shop911529023 Store, snowshine4 Store, Toy Shop
Store, Xiaomi-Shenzhen Store, Xiaoxian Ruiyi
Commercial Trade Co., Limited, Yangzhou Aixini
International Trade Import And Export Co., Ltd.,
Yangzhou Creative Toys and Gifts Co., Ltd., Yangzhou
Dixin Toys Co., Ltd., Yangzhou Dulala Crafts Ltd.,
Yangzhou Guan Yue Houseware Co., Ltd., Yangzhou
Home Ka Crafts Ltd., Yangzhou Missyou Arts & Crafts
Co., Ltd., Yangzhou Xingling Chen Electronic
Commerce Co., Ltd, Yangzhou Xingnanchen
Electronic Commerce Co., Ltd., Yiwu Dolphineshow
Trading Co., Ltd., Yiwu Yueying Trading Ltd. and
Yizheng Liuji Town Xinchen Toy Factory

 

Alibaba

 

 

Alibaba.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers

 

 

 
 

across the world and specifically to consumers residing
in the U.S., including New York

 

AliExpress

Aliexpress.com, an online marketplace platform that
allows manufacturers, wholesalers and other third-
party merchants, like Defendants, to advertise, offer for
sale, sell, distribute and ship their wholesale and retail
products originating from China directly to consumers
across the world and specifically to consumers residing
in the U.S., including New York

 

Epstein Drangel

Epstein Drangel LLP, counsel for Plaintiff

 

New York Address

244 Madison Ave, Suite 411, New York, NY 10016

 

Complaint

Plaintiff's Complaint

 

| Application

Plaintiff's ex parte application for: 1) a temporary
restraining order; 2) an order restraining Merchant
Storefronts (as defined infra) and Defendants’ Assets
(as defined infra) with the Financial Institutions (as
defined infra); 3) an order to show cause why a
preliminary injunction should not issue; 4) an order
authorizing bifurcated and alternative service; and 5) an
order authorizing expedited discovery

 

Kelly Dec.

Declaration of Jonathan Kelly in Support of Plaintiffs
Application

 

Drangel Dec.

Declaration of Jason M. Drangel in Support of
Plaintiff's Application

 

Squishmallows
Application

U.S. Trademark Serial Application No.: 88/471,796 for
“SQUISHMALLOWS HUGMEES” for goods in Class
28

 

Squishmatlows
Registrations

U.S. Trademark Registration Nos.: 5,454,574 for
“SQUISHMALLOW?” for goods in Class 28; 6,137,521
for “FLIP A MALLOWS” for goods in Class 28;
5,962,289 for “MYSTERY SQUAD” for goods in
Class 28; and 2,029,047 for “KELLYTOY” for goods
in Class 28

 

Sguishmallows Marks

The marks covered by the Squishmallows Registrations
and Squishmallows Application

 

Squishmallows Works

The works covered by the U.S. copyright registrations
listed in Exhibit C to the Complaint

 

Squishmallows
Products

A line of loveable buddies made with a super soft,
marshmallow-like texture that come in a variety of sizes
from 3.5-inch clip-ons to extra-large 24 inch plush toys,
and have expanded to other styles including Hug Mees,
Stackables, Mystery Squad and Flip-A-Mallows.

 

 

Counterfeit Products

 

Products bearing or used in connection with the
Squishmallows Marks and/or Squishmallows Works,
and/or products in packaging and/or containing labels
and/or hang tags bearing the Squishmallows Marks

 

 

 
 

and/or Squishmallows Works, and/or bearing or used tn
connection with marks and/or artwork that are
confusingly or substantially similar to the
Squishmallows Marks and/or Squishmallows Works
and/or products that are identical or confusingly or
substantially similar to the Squishmallows Products

 

Infringing Listings

Defendants’ listings for Counterfeit Products

 

User Accounts

Any and all websites and any and ail accounts with
online marketplace platforms such as Alibaba and/or
AliExpress, as well as any and all as yet undiscovered
accounts with additional online marketplace platforms
held by or associated with Defendants, their respective

'| officers, employees, agents, servants and ail persons in

active concert or participation with any of them

 

Merchant Storefronts

Any and all User Accounts through which Defendants,
their respective officers, employees, agents, servants
and all persons in active concert or participation with
any of them operate storefronts to manufacture, import,
export, advertise, market, promote, distribute, display,
offer for sale, sell and/or otherwise deal in Counterfeit
Products, which are held by or associated with
Defendants, their respective officers, employees,
agents, servants and all persons in active concert or
participation with any of them

 

Defendants’ Assets

Any and all money, securities or other property or
assets of Defendants (whether said assets are located in
the U.S. or abroad)

 

Defendants’ Financial
Accounts

Any and all financial accounts associated with or
utilized by any Defendants or any Defendants’ User
Accounts or Merchant Storefront(s) (whether said
accounts are located in the U.S. or abroad)

 

Financial Institutions

Any banks, financial institutions, credit card companies
and payment processing agencies, such as PayPal Inc.
(“PayPal”), Payoneer Inc. (“Payoneer”), the Alibaba
Group d/b/a Alibaba.com payment services (e.g.,
Alipay.com Co., Lid., Ant Financial Services Group),
PingPong Global Solutions, Inc. (“PingPong”) and
other companies or agencies that engage in the
processing or transfer of money and/or real or personal
property of Defendants

 

 

Third Party Service
Providers

 

Online marketplace platforms, including, without
limitation, those owned and operated, directly or
indirectly by Alibaba and/or AliExpress, as well as any
and all as yet undiscovered online marketplace
platforms and/or entities through which Defendants,
their respective officers, employees, agents, servants

 

 

 
 

 

 

and all persons in active concert or participation with
any of them manufacture, import, export, advertise,
market, promote, distribute, offer for sale, sell and/or
otherwise deal in Counterfeit Products which are
hereinafter identified as a result of any order entered in
this action, or otherwise

 

 

 
WHERAS, Plaintiff having moved ex parte on April 9, 2021 against Defendants for the
following: 1) a temporary restraining order; 2) an order restraining Merchant Storefronts and
Defendants’ Assets with the Financial Institutions; 3) an order to show cause why a preliminary
injunction should not issue; 4) an order authorizing bifurcated and alternative service and 5) an
order authorizing expedited discovery;

WHEREAS, the Court entered an Order granting Plaintiff's Application on April 20, 2021
(“TRO”) which ordered Defendants to appear on May 7, 2021 at 12:00 p.m. to show cause why a
preliminary injunction should not issue (“Show Cause Hearing”);

WHEREAS, on May 3, 2021, Plaintiff filed a letter requesting to modify and extend the
TRO;

WHEREAS, on May 4, 2021, the Court issued an order granting Plaintiff's request,
adjourning the Show Cause Hearing to May 21, 2021 at 1:00 p.m. and extending the TRO until
the date of the Show Cause Hearing (“May 4, 2021 Order”);

WHEREAS, on May 11, 2021, pursuant to the alternative methods of service authorized
by the TRO, Plaintiff served the Summons, Complaint, TRO, May 4, 2021 Order and all papers
filed in support of the Application on each and every Defendant, except Defendants CC GO Store,
goodluck baby Store, Hah Store and Hotsale Bags Store, who were subsequently served on May
12, 2021;

WHEREAS, on May 21, 2021 at 1:00 p.m., Plaintiff appeared at the Show Cause Hearing,
however, no Defendants appeared.

ORDER
1. The injunctive relief previously granted in the TRO shall remain in place through the

pendency of this litigation, and issuing this Order is warranted under Federal Rule of Civil

 
Procedure 65 and Section 34 of the Lanham Act.

a) Accordingly, Defendants are hereby restrained and enjoined from engaging in any of

the following acts or omissions pending the final hearing and determination of this

action or until further order of the Court:

i.

ii.

ill.

iv.

manufacturing, importing, exporting, advertising, marketing, promoting,
distributing, displaying, offering for sale, selling and/or otherwise dealing in
Counterfeit Products or any other products bearing the Squishmallows Marks ~
and/or Squishmallows Works and/or marks or artwork that are confusingly or
substantially similar to, identical to and constitute a counterfeiting and/or
infringement of the Squishmallows Marks and/or Squishmallows Works;
directly or indirectly infringing in any manner Plaintiffs Squishmallows Marks
and/or Squishmallows Works;

using any reproduction, counterfeit, copy or colorable imitation of Plaintiff's
Squishmallows Marks and/or Squishmaliows Works, to identify any goods or
services not authorized by Plaintiff;

using Plaintiff's Squishmallows Marks and/or Squishmallows Works or any
other marks and/or artwork that are confusingly or substantially similar to the
Squishmallows Marks and/or Squishmallows Works on or in connection with
Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale, selling and/or otherwise
dealing in Counterfeit Products;

using any false designation of origin or false description, or engaging in any

action which is likely to cause confusion, cause mistake and/or to deceive

 
Vi.

Vii.

vill.

members of the trade and/or the public as to the affiliation, connection or
association of any product manufactured, imported, exported, advertised,
marketed, promoted, distributed, displayed, offered for sale or sold by
Defendants with Plaintiff, and/or as to the origin, sponsorship or approval of
any product manufactured, imported, exported, advertised, marketed,
promoted, distributed, displayed, offered for sale or sold by Defendants and
Defendants’ commercial activities and Plaintiff; ~~

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: @) Counterfeit Products and/or (ii) any
computer files, data, business records, decuments or any other records or
evidence relating to their User Accounts, Merchant Storefronts or Defendants’
Assets and the manufacture, importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products;

effecting assignments or transfers, forming new entities or associations, or
creating and/or utilizing any other platform, User Account, Merchant Storefront
or any other means of importation, exportation, advertising, marketing,
promotion, distribution, display, offering for sale and/or sale of Counterfeit
Products for the purposes of circumventing or otherwise avoiding the
prohibitions set forth in this Order; and

knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through

1(a)(vii) above and 1(b)(i) through 1(b)(ii) and 1{c){i) below.

 
b) Accordingly, the Third Party Service Providers and Financial Institutions are hereby

restrained and enjoined from engaging in any of the following acts or omissions

pending the final hearing and determination of this action or until farther order of the

Court:

i,

i.

iit.

secreting, concealing, transferring, disposing of, withdrawing, encumbering or
paying Defendants’ Assets from or to Defendants’ Financial Accounts until
further ordered by this Court;

secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and

knowingly instructing, aiding, or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs 1(a)(i) through

1(a)(vii) and 1(b)() through 1(b){ii) above.

c) Accordingly, the Third Party Service Providers are hereby restrained and enjoined from

engaging in any of the following acts or omissions pending the final hearing and

determination of this action or until further order of the Court:

il.

providing services to Defendants, Defendants’ User Accounts and Defendants’
Merchant Storefronts, including, without limitation, continued operation of
Defendants’ User Accounts and Merchant Storefronts;

secreting, concealing, destroying, altering, selling off, transferring or otherwise

10

 
disposing of and/or dealing with any computer files, data, business records,
documents or any other records or evidence relating to the Defendants’ User
Accounts, Merchant Storefronts, Defendants’ Assets and the manufacture,
importation, exportation, advertising, marketing, promotion, distribution,
display, offering for sale and/or sale of Counterfeit Products; and
iii. knowingly instructing, aiding, or abetting any other person or business entity in

engaging in any of the activities referred to in subparagraphs 1(a)(i) through ©
1(a)(vii), 2(b)G) through 1(b)(ii) and 1(c)(i) through 1(c)(Gi) above.

2. As sufficient cause has been shown, the asset restraint granted in the TRO shall remain in

place through the pendency of this litigation, including that:

a) within seven (7) days of receipt of notice of this Order, any newly discovered Financial
Institutions who are served with this Order shall locate and attach Defendants’
Financial Accounts, shall provide written confirmation of such attachment to Plaintiff's
counsel and provide Plaintiff's counsel with a summary report containing account
details for any and all such accounts, which shall include, at a minimum, identifying
information for Defendants and Defendants’ User Accounts, contact information for
Defendants (including mailing addresses and e-mail addresses), account numbers and
account balances for any and all of Defendants’ Financial Accounts.

3. As sufficient cause has been shown, the expedited discovery previously granted in the TRO
shall remain in place through the pendency of this litigation, including that:

a) Plaintiff may serve interrogatories pursuant to Rules 26 and 33 of the Federal Rules of
Civil Procedure as well as Local Civil Rule 33.3 of the Local Rules for the Southern

and Eastern Districts of New York and Defendants who are served with this Order shall

ii

 
b)

i

il.

ili.

iv.

provide written responses under oath to such interrogatories within fourteen (14) days
of service to Plaintiff's counsel.
Plaintiff may serve requests for the production of documents pursuant to Rules 26 and
34 of the Federal Rules of Civil Procedure and Defendants who are served with this
Order, their respective officers, employees, agents, servants and attorneys and all
persons in active concert or participation with any of them who receive actual notice of
this Order shall produce all documents responsive to such requests within fourteen (14)
days of service to Plaintiffs counsel.
Within fourteen (14) days after receiving notice of this Order, all Financial Institutions
who receive service of this Order shall provide Plaintiff's counsel with all documents
and records in their possession, custody or control (whether located in the U.S. or
abroad), relating to any and all of Defendants’ Financial Accounts, User Accounts and
Merchant Storefronts, including, but not limited to, documents and records relating to:
account numbers;
current account balances;
any and all identifying information for Defendants and Defendants' User Accounts,
including names, addresses and contact information;
any and all account opening documents and records, including, but not limited to,
account applications, signature cards, identification documents, and if a business
entity, any and all business documents provided for the opening of each and every
of Defendants’ Financial Accounts;
any and all deposits and withdrawal during the previous year from cach and every

of Defendants’ Financial Accounts and any and all supporting documentation,

42

 
Vi.

Vil.

Vili.

1x.

including, but not limited to, deposit slips, withdrawal slips, cancelled checks and
account statements;

any and all wire transfers into each and every of Defendants’ Financial Accounts
during the previous year, including, but not limited to, documents sufficient to show
the identity of the destination of the transferred funds, the identity of the
beneficiary’s bank and the beneficiary’s account number;

any and all User Accounts and account details, including, without limitation,
identifying information and account numbers for any and all User Accounts that
Defendants have ever had and/or currently maintain;

the identities, location and contact information, including any and all e-mail
addresses, of Defendants, their respective officers, employees, agents, servants and
all persons in active concert or participation with any of them;

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts, a full
accounting of Defendants’ sales history and listing history under such accounts,
and Defendants’ Financial Accounts associated with Defendants’ User Accounts;
and

Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit
Products, or any other products bearing one or more of the Squishmallows Marks
and/or Squishmallows Works and/or marks or artwork that are confusingly or

substantially similar to, identical to and constitute a counterfeiting and/or

13

 
infringement of the Squishmallows Mark and/or Squishmallows Works.

d) Within fourteen (14) days of receipt of service of this Order, the Third Party Service Providers

shall provide to Plaintiff's counsel all documents and records in its possession, custody or

control (whether located in the U.S. or abroad) relating to Defendants’ User Accounts and

Defendants’ Merchant Storefronts, including, but not limited to, documents and records

relating to:

i.

il.

iii.

iv.

‘any and all User Accounts and Defendants’ Merchant Storefronts and account

details, including, without limitation, identifying information and account numbers
for any and all User Accounts and Defendants’ Merchant Storefronts that
Defendants have ever had and/or currently maintain with the Third Party Service
Providers;

the identities, location and contact information, including any and all e-mail
addresses of Defendants;

the nature of Defendants’ businesses and operations, methods of payment, methods
for accepting payment and any and all financial information, including, but not
limited to, information associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts, a full accounting of Defendants’ sales history
and listing history under such accounts and Defendants’ Financial Accounts with
any and all Financial Institutions associated with Defendants’ User Accounts and
Defendants’ Merchant Storefronts; and

Defendants’ manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying, offering for sale and/or selling of Counterfeit

Products, or any other products bearing the Squishmallows Marks and/or

14

 
Squishmailows Works and/or marks or artwork that are confusingly or substantially
similar to, identical to and constitute an infringement of the Squishmallows Marks

and/or Squishmallows Works.

4, As sufficient cause has been shown, and pursuant to FRCP 4(f)(3), service may be made

on, and shall be deemed effective as to Defendants if it is completed by one of the following

means:

a)

b)

delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website (including ~

NutStore, a large mail link created through Rmail.com or via website publication
through a specific page dedicated to this Lawsuit accessible through
ipcounselorslawsuit.com) where each Defendant will be able to download a PDF copy
of this Order, to Defendants’ e-mail addresses as identified by Alibaba pursuant to
Paragraph V(C) of the TRO or may otherwise be determined; or

delivery of a message to Defendants through the same means that Plaintiff's agents
have previously communicated with Defendants, namely the system for
communications established by the Third Party Service Providers on their respective
platforms and providing a link to a secure website (such as NutStore or a large mail
link created through Rmail.com) where each Defendant will be able to download PDF

copies of this Order.

5. As sufficient cause has been shown, that such alternative service by electronic means

ordered in the TRO and herein shall be deemed effective as to Defendants, Third Party

Service Providers and Financial Institutions through the pendency of this action.

As sufficient cause has been shown, service of this Order shail be made on and deemed

effective as to the Third Party Service Providers and Financial Institutions if it is completed

15

 
by the following means:

a)

b)

d)

delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
PayPal will be able to download a PDF copy of this Order via electronic mail to EE
Omaha Legal Specialist at EEOMALegalSpecialist@paypal.com;

delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
AliPay.com Co., Ltd., Ant Financial Services will be able to download a PDF copy
of this Order via electronic mail Mr. Di Zhang, Member of the Legal & Compliance
Department — IP, at di.zd@alipay.com;

delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
Alibaba will be able to download a PDF copy of this Order via electronic mail to
Ms. Rachel Wang, Legal Counsel, Alibaba Group at rachel.wy@alibaba-inc.com
and Ms, Yujyuan He, Paralegal, Alibaba Group at chloe.he@alibaba-inc.com;
delivery of: (i) a PDF copy of this Order, or (11) a link to a secure website where
Payoneer Inc. will be able to download a PDF copy of this Order via electronic mail
to Payoneer Inc.’s Customer service Management at
customerservicemanager(@payoneer.com and Edward Tulin, counsel for Payoneer
Inc., at Edward. Tulin@skadden.com; and

delivery of: (i) a PDF copy of this Order, or (ii) a link to a secure website where
PingPong Global Solutions Inc. will be able to download a PDF copy of this Order
via electronic mail to PingPong Global Solutions Inc.’s Legal Department at

legal@pingpongx.com.

16

 
7. Defendants are hereby given notice that they may be deemed to have actual notice of the
terms of this Order and any act by them or anyone of them in violation of this Order may
be considered and prosecuted as in contempt of this Court.

8. The $5,000.00 bond posted by Plaintiff shall remain with the Court until a final disposition
of this case or until this Order is terminated.

9. This Order shall remain in effect during the pendency of this action, or until further order
of the Court.

10, Any Defendants that are subject to this Order may appear and move to dissolve or modify

the Order on two (2) days’ notice to Plaintiff or on shorter notice as set by the Court.

SO ORDERED.

-
SIGNED this 4/° day of _/ , 2021, @-—————

New York, New York .
i eet Ly, “

HON. DENISE L. COTE
UNITED STATES DISTRICT JUDGE

7

 
